446 F.3d 1317
FORUM FOR ACADEMIC AND INSTITUTIONAL RIGHTS, a New Jersey membership corporation; Society of American Law Teachers, Inc., a New York corporation; Coalition for Equality, a Massachusetts association; Rutgers Gay and Lesbian Caucus, a New Jersey association; Pam Nickisher, a New Jersey resident; Leslie Fischer, a Pennsylvania resident; Michael Blauschild, a New Jersey resident; Erwin Chemerinsky, a California resident, Sylvia Law, a New York resident, Appellantsv.Donald H. RUMSFELD, in his capacity as U.S. Secretary of Defense; Rod Paige, in his capacity as U.S. Secretary of Education; Elaine Chao, in her capacity as U.S. Secretary of Labor; Tommy Thompson, in his capacity as U.S. Secretary of Health and Human Services; Norman Y. Mineta, in his capacity as U.S. Secretary of Transportation; Tom Ridge, in his capacity as U.S. Secretary of Homeland Security.
No. 03-4433.
United States Court of Appeals, Third Circuit.
Argued on June 30, 2004.
Decided November 29, 2004.
On Remand from the Supreme Court of the United States May 2, 2005.
May 9, 2006.

On Appeal from the United States District Court for the District of New Jersey, (D.C. No. 03-cv-04433), District Judge: Honorable John C. Lifland.
E. Joshua Rosenkranz, Heller Ehrman, New York, NY, for Appellants.
Gregory G. Katsas, United States Department of Justice, Appellate Section, Douglas N. Letter, Scott R. McIntosh, United States Department of Justice, Civil Division, Washington, DC, for Appellees.
Before AMBRO, ALDISERT and STAPLETON, Circuit Judges.
ALDISERT, Circuit Judge.


1
In light of the decision of the United States Supreme Court in Rumsfeld v. Forum for Academic and Institutional Rights, Inc., et al., ___ U.S. ___, 126 S. Ct. 1297, 164 L. Ed. 2d 156 (2006), it is ORDERED that the judgment of the District Court be and is hereby AFFIRMED. Appellants to pay costs.